Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/17/2021.
2.	Claims 1-3, 5-19, 22-23, and 25-41 are pending, wherein claims 1 has been amended, and claims 4, 20-21, and 24 were canceled.
Information Disclosure Statement (IDS)
3.	Applicant files an IDS on 2/24/2021, it is considered.
Response
4.	The examiner withdraws previous 35 USC 103 rejections (8/24/2020) due to the amendment on 2/17/2021.
Allowable subject matter
5.	Pending claim 1 is patentable over an IDS (2/24/2021) of Kobilarov et al. (US Pat. 10671076) because this prior art does not disclose a vehicle comprising a processor to select a specific trajectory to move an autonomous vehicle after:
- comparing the sequence of motion actions with the one or more motion actions associated with the one or more strategic factors: and assigning a deviation metric to each motion action in the sequence of motion actions.
6.	Dependent claims 2-3, 5-19, 22-23, and 25-41 are allowed because they incorporate above allowable limitation(s) from their parent claim.
Conclusion
7.	Claims 1-3, 5-19, 22-23, and 25-41 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662